Citation Nr: 0404866	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to August 
1951.  He died July [redacted], 2002, and the appellant is his 
surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision, which denied the 
appellant's claim for VA death benefits.    

The Board notes that this matter is being remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.  


REMAND

In a September 2002 rating decision, the RO granted the 
appellant's claim for Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  However, in 
a September 2002 letter, the RO informed the appellant that 
she would not be paid DIC because she did not meet the 
eligibility requirements as a surviving spouse of the 
veteran.  

DIC benefits under 38 U.S.C.A. § 1318 may be paid to the 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran:  (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated; or (2) for one year 
or more; or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  
38 U.S.C.A. §§ 1304, 1318 (West 2002); 38 C.F.R. § 3.54(c) 
(2003).  Further, the marriage must meet the regulatory 
requirements of 38 C.F.R. § 3.1(j), which provides that a 
marriage must be legally valid under the laws of the place of 
residence at the time of marriage or when the right to 
benefits accrued.  38 C.F.R. § 3.1(j) (2003).

The appellant contends that she is in fact eligible because 
she was married to the veteran at least one year before his 
death.  She acknowledges that her ceremonial marriage to the 
veteran, as evidenced by a marriage certificate, took place 
in March 2002, just three months prior to the veteran's 
death.  However, she maintains that she and the veteran had a 
valid common-law marriage for at least one year prior to the 
veteran's death.  In a March 2003 administrative decision, 
the RO determined that a valid common-law marriage existed 
between the appellant and the veteran from July 27, 2001.  
The RO stated that VA recognized common-law marriages that 
conform to applicable state laws, and that Oklahoma where the 
veteran and appellant lived as husband and wife was a state 
in which common-law marriages have been specifically 
recognized.  The date of July 27, 2001, which was a little 
less than a year prior to the veteran's death, was designated 
as the beginning of such marriage based on various statements 
in the record.  On her March 2003 substantive appeal 
statement, however, the appellant argued that she and the 
veteran were together prior to July 27, 2001, and that she 
only "picked that day because [she] didn't give any thought 
to days importance."  She has not submitted evidence in 
support of such assertion.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA must provide the following to an appellant:  
(1) notice of the information and evidence not of record that 
is necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and, (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.

In reviewing the record, the Board notes that the appellant 
has not been apprised of the VCAA and the responsibilities of 
the VA and claimant under that law, with regard to her claim 
for entitlement to recognition as the veteran's surviving 
spouse for the purpose of receiving VA death benefits.  Thus, 
on remand the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the appellant or obtaining 
any additional evidence, as deemed appropriate.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO should, in any case, 
notify the appellant of what evidence is 
required to substantiate the claim for 
entitlement to recognition as the 
veteran's surviving spouse for the 
purpose of receiving VA death benefits, 
what evidence if any the appellant is to 
submit, and what evidence VA will obtain.  
Such evidence the appellant might submit 
could include bank statements and 
correspondence reflecting that the 
appellant and veteran established joint 
accounts and began living together at 
least one year before the date of the 
veteran's death in July 2002.  The RO 
should undertake any additional action 
necessary in the further development of 
this claim.   



2.  Thereafter, the RO should readjudicate 
the appellant's claim of entitlement to 
recognition as the veteran's surviving 
spouse for the purpose of receiving VA 
death benefits.  If the decision remains 
adverse to the appellant, the RO should 
provide her with a supplemental statement 
of the case and the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


